Judge Owsley
delivered the opinion of the court.
This court is of opinion, that under the statute of jeo fails of 1799, no exceptions can be taken after verdict, to a replication, alledgiiig in reply, to the plea of usury, “that the contract on which the suit is founded, is not “corrupt or usurious, but is bona fide add fair for the sum “stated in the note upon which the suit is brought;'” and as there is no other pqint made in this cause, but what has been heretofore decided upon, and held to be untenable by this court, the judgment must be affirmed with cost and damages.